Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jongwon Kim on 2/18/2021.
Amendment to claims is attached as Examiner’s claim amendment, wherein Claims 17 and 31-32 have been cancelled;
Claims 1-4, 8, 10, 13-16, 23, 26-27, and 29-30 have been allowed.


Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach or suggest the antibody comprising the HCDR sequences SEQ ID NO: 6, 7, and 8 and LCDR sequences SEQ ID NO: 9, 10 and 11, which are comprised within the sequences of VH of SEQ ID NO: 12 and VL of SEQ ID NO: 13.
	In search of CDR sequences of the instant application, the Examiner found US application 16/347254 filed on 11/14/2017 claiming an antibody (e.g claims 9-10) that contains the identical CDR sequences as the instantly claimed antibody. Since the instant application is filed earlier, the application is allowed without filing a terminal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 1/30/2019 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642